UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1719


BINIAM OKBATSEN HABTEMICHAEL,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: January 28, 2022                                  Decided: February 23, 2022


Before WILKINSON and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


ON BRIEF: Michael G. Andegeorgis, LAW OFFICE OF MICHAEL G.
ANDEGEORGIS, Washington, D.C., for Petitioner. Brian M. Boynton, Assistant
Attorney General, Ernesto H. Molina, Jr., Deputy Director, Nancy N. Safavi, Summer G.
Zofrea, Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, DC, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Biniam Okbatsen Habtemichael, a native and citizen of Eritrea, petitions for review

of an order of the Board of Immigration Appeals (Board) dismissing his appeal from the

immigration judge’s decision denying his applications for asylum and withholding of

removal. We deny the petition for review.

       We review the agency’s factual findings for substantial evidence. Diaz de Gomez v.

Wilkinson, 987 F.3d 359, 362 (4th Cir. 2021). Factual findings are “conclusive unless any

reasonable adjudicator would be compelled to conclude to the contrary.”            8 U.S.C.

§ 1252(b)(4)(B). Legal issues are reviewed de novo. Diaz de Gomez, 987 F.3d at 363.

We conclude that substantial evidence supports the Board’s finding that Habtemichael was

not persecuted on account of an imputed political opinion. We further conclude that the

Board did not legally err in its analysis of whether an imputed political opinion was one

central reason for Habtemichael’s past persecution and fear of future persecution.

       Accordingly, we deny the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2